        Case 1:18-cr-10013-RGS Document 137 Filed 03/25/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 UNITED STATES OF
 AMERICA
                                                CRIMINAL No. 18-cr-10013

       v.

 GARY P. DECICCO,

        Defendant


                                  MOTION TO CONTINUE


       The United States of America, by and through the undersigned Assistant United States

Attorney, hereby requests the hearing in this matter scheduled for Wednesday, March 27, 2019 at

4:30pm be continued until Friday, March 29, 2019 at 4:30pm.



                                           Respectfully submitted,

                                           ANDREW E. LELLING
                                           United States Attorney



                                    By:    /s/ Kristina E. Barclay
                                           KRISTINA E. BARCLAY
                                           Assistant United States Attorney
         Case 1:18-cr-10013-RGS Document 137 Filed 03/25/19 Page 2 of 2



                                CERTIFICATE OF SERVICE


I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF).


                                             /s/ Kristina E. Barclay
                                             KRISTINA E. BARCLAY
                                             Assistant United States Attorney




Date: March 25, 2019




                                                 2
